order. See Pan, 120 Nev. at 229, 88 P.3d at 844 ("If essential information
                 is left out of the petition and accompanying documentation, we have no
                 way of properly evaluating the petition."). Accordingly, we
                             ORDER the petition DENIED.



                                                                                         J.
                                                              Saitta



                                                              Gibbons


                                                                                         J.




                 cc:   Hon. Michael Villani, District Judge
                       James W. Kwon
                       Snell & Wilmer, LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A    e